 



Exhibit 10.30

INFORMATICA CORPORATION

CLIVE HARRISON SEVERANCE AGREEMENT AND MUTUAL RELEASE

     This Severance Agreement and Release (“Agreement”) is made by and between
Informatica Corporation (the “Company”), and Clive Harrison (“Executive”).

     WHEREAS, Executive was employed by the Company as its Executive Vice
President of Worldwide Field Operations;

     WHEREAS, Executive has resigned from such position, and

     WHEREAS, the Executive agrees to release the Company other from any claims
arising from or related to Executive’s service relationship;

     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (collectively referred to as “the Parties”) hereby agree
as follows:

     1. Resignation of Employment. Executive hereby acknowledges resignation of
his employment effective upon March 31, 2004 (the “Resignation Date”).

     2. Payment of Salary. Executive acknowledges and represents that the
Company has paid all salary, wages, accrued vacation and any and all other
benefits due to Executive as of the Resignation Date.

     3. Consideration. As consideration for Executive entering into this
Agreement, the Company agrees to provide Executive with the following benefits:

          (a) Lump-Sum Salary Payment. A lump-sum payment equal to four
(4) months’ of Executive’s annual base salary, specifically $83,333.33, less
applicable withholding.

          (b) Stock Option Accelerated Vesting. All of Executive’s outstanding
Company options (the “Options) shall, on the Effective Date, have their vesting
accelerated as to six (6) months’ additional vesting. To the extent not vested
on the Effective Date and after such acceleration, the Options shall terminate
and become without further force and effect. Following the Resignation Date,
Executive shall have ninety (90) days, as specified in his individual option
agreements, to exercise any vested options, after which such Options shall, to
the extent unexercised, become without further force and effect.

     4. Mutual Release of Claims. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company. Executive and the Company, on behalf of themselves
and their respective heirs, executors, officers, directors, employees,
investors, shareholders, administrators, predecessor and successor corporations,
and assigns, hereby fully and forever release each other and their respective
heirs, executors, officers, directors, employees, investors, shareholders,
administrators, predecessor and successor

 



--------------------------------------------------------------------------------



 



corporations, and assigns of and from any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the effective
date of this Agreement including, without limitation,

          (a) any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;

          (b) any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company;

          (c) any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, and the California
Fair Employment and Housing Act;

          (e) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

          (f) any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

     The parties acknowledge that they have been advised by legal counsel and
are familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

     The parties, being aware of said Code Section, agrees to expressly waive
any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

     5. Return of Company Property. Executive agrees to return all Company
property, including all computing equipment, to the Company upon the
effectiveness of this Agreement.

-2-



--------------------------------------------------------------------------------



 



     6. Indemnification. Executive shall be entitled to indemnification, in
accordance with the applicable provisions of the Company’s articles of
incorporation and bylaws (or, if greater indemnification rights are provided
thereby, to the fullest extent allowed by law), and under any applicable policy
of insurance secured by the Company, against expense, liability and loss that
Executive may incur by reason of any demand, claim, action, suit or proceeding
arising from or relating to the performance of Executive’s duties as an officer
or director of the Company or any of its subsidiaries.

     7. Mutual Non-Disparagement. The Company agrees that its executive officers
will refrain from any disparagement, criticism, defamation, slander of
Executive, or tortious interference with the contracts and relationships of the
Executive. Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company or its employees, or tortious interference
with the contracts and relationships of the Company. The foregoing restrictions
will not apply to any statements that are made truthfully in response to a
subpoena or other compulsory legal process.

     8. Non-Solicitation. In consideration for the severance benefits Executive
is to receive herein Executive agrees that he will not, at any time during the
twelve months following his Resignation Date, directly solicit or cause any
other individual or entity to directly solicit, any individuals to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its then
current employees. The foregoing restrictions will not apply to any general
advertisements or solicitations that are published in a publicly available
medium.

     9. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums or provision of
any benefits, accelerated vesting or extension of the post-termination
exercisability period of the Options to Executive under the terms of this
Agreement. The Company will withhold sums from Executive’s compensation
hereunder sufficient to satisfy the Company’s withholding obligations. Executive
agrees and understands that he is responsible for payment, if any, of his
portion (but not any employer portion) of the local, state and/or federal taxes
on the sums paid hereunder by the Company and any penalties or assessments
thereon.

     10. No Admission of Liability. No action taken by the Parties hereto, or
either of them, either previously or in connection with this Agreement shall be
deemed or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

     11. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

     12. Arbitration and Equitable Relief.

          (a) The parties hereto agree that, to the extent permitted by law, any
dispute or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation,

-3-



--------------------------------------------------------------------------------



 



validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Mateo County, California, in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

          (b) The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The parties hereto hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

          (c) The Company will pay the costs and expenses of such arbitration,
and each party shall pay its own counsel fees and expenses incurred in
connection with such arbitration.

          (d) THE PARTIES HERETO HAVE READ AND UNDERSTAND SECTION 12, WHICH
DISCUSSES ARBITRATION. THE PARTIES HERETO UNDERSTAND THAT BY SIGNING THIS
AGREEMENT, THEY AGREE, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF THEIR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.

               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;

               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

-4-



--------------------------------------------------------------------------------



 



     13. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.

     14. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

     15. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

     16. Entire Agreement. This Agreement along with the previously executed
Employee Proprietary Information and Inventions Agreement and any applicable
stock option agreements between the parties (as modified in Section 3 above)
represent the entire agreement and understanding between the Company and
Executive concerning Executive’s employment transition and eventual separation
from the Company, and supersedes, replaces and fully discharges all obligations
under any and all prior agreements and understandings concerning Executive’s
relationship with the Company and his compensation by the Company.

     17. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Company’s Chief Executive Officer or Chief Financial
Officer.

     18. Effective Date. This Agreement is effective as of the Date that it has
been signed by both parties.

     19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     20. Cooperation with the Company. Executive agrees to cooperate fully with
the Company in the transition of his duties, including but not limited to,
responding to reasonable requests from the Company’s Chairman of the Board,
Chief Financial Officer or the Company’s legal counsel in connection with any
and all existing or future litigation or procedures to perfect the Company’s
intellectual property rights. The Executive also agrees to furnish upon
reasonable request, information necessary in order to assist Company in meeting
Company’s reporting requirements and Executive’s continuing Section 16 reporting
obligations on a timely manner and as prescribed by the then current SEC and/or
NASDAQ rules. Executive understands that he remains subject to the SEC and
NASDAQ prohibitions on insider trading even after the Resignation Date. The
Executive and Company shall enter into a separate Consulting Services Agreement,
to be approved by both parties, for consulting services to be provided by
Executive during the period from April 1, 2004 through May 31, 2004.

-5-



--------------------------------------------------------------------------------



 



     21. Public Communication of Executive’s Separation from Company. Company
shall issue a press release and a general Company employee communication
following Executive’s resignation, announcing Executive’s departure from the
Company.

     22. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

          (a) They have read this Agreement;

          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

          (c) They understand the terms and consequences of this Agreement and
of the releases it contains;

          (d) They are fully aware of the legal and binding effect of this
Agreement.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement.

         

      Informatica Corporation

       

      /s/ Earl E. Fry                    

       

  Date:   March 31, 2004

       

      Executive, an individual

       

      /s/ Clive Harrison                    

       

  Date:   March 31, 2004

-7-